DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Heath on 8/25/22.

The application has been amended as follows: 
“the first sleeve fenestration” in claim 1, line 12 is amended to recite --the second sleeve fenestration--
 	“a first foldable flap that covers” in claim 1, line 13 is amended to recite --a first foldable flap forming a topmost layer that covers--
	“the penetrates” in claim 1, line 16 is amended to recite --that penetrates--
	“a second foldable flap that covers” in claim 1, line 18 is amended to recite --a second foldable flap forming a topmost layer that covers--
“the penetrates” in claim 1, line 22 is amended to recite --that penetrates--
	“a closed position” in claim 1, line 24 is amended to recite --the closed position--
	“a closed position” in claim 1, line 27 is amended to recite --the closed position--
	“the second sleeve fenestration.” in claim 1, line 28 is amended to recite 
--the second sleeve fenestration,
	and wherein the first and second clear films are sandwiched directly between the first panel and the first and second liners, respectively, and are configured to be removed during use.--
	“is removed” in claim 3, line 4 is amended to recite --is removable--
	“the pull tab” in claim 3, lines 4-5 is amended to recite --the respective pull tab--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim(s) 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a catheterization sleeve, comprising: a first panel and a second panel attached to each other along sides thereof and at one end, wherein a closed distal end and an open proximal end are formed, wherein the sleeve is dimensioned to cover a hand and at least a portion of an arm of a human patient a first sleeve fenestration formed through the first panel at a location in a center portion of the first panel between the proximal and distal ends; a second sleeve fenestration formed through the first panel at a location between the first sleeve fenestration and the closed distal end; a first clear film that covers the first sleeve fenestration and is attached to the first panel at an edge region of the first panel adjacent to the first sleeve fenestration; a second clear film that covers the second sleeve fenestration and is attached to the first panel at an edge region of the first panel adjacent to the second sleeve fenestration, a first foldable flap forming a topmost layer that covers the first clear film and the first sleeve fenestration, wherein the first foldable flap includes a first liner removably attached to an inner surface of the first foldable flap that faces the first clear film and the first sleeve fenestration when the first foldable flap is in a closed position, and a first flap fenestration that penetrates the first foldable flap and the first liner; a second foldable flap forming a topmost layer that covers the second clear film and the second sleeve fenestration, wherein the second foldable flap includes a second liner removably attached to an inner surface of the second foldable flap that faces the second clear film and the second sleeve fenestration when the second foldable flap is in a closed position and a second flap fenestration that penetrates the second foldable flap and the second liner, wherein the first flap fenestration of the first foldable flap is aligned with the first sleeve fenestration when the first foldable flap is in the closed position, and a size of the first flap fenestration is less than or equal to a size of the first sleeve fenestration, and wherein the second flap fenestration of the second foldable flap is aligned with the second sleeve fenestration when the second foldable flap is in the closed position, and a size of the second flap fenestration is less than or equal to a size of the second sleeve fenestration, and wherein the first and second clear films are sandwiched directly between the first panel and the first and second liners, respectively, and are configured to be removed during use. 
Krebs US 3,667,458 and Baird US 6,298,855 B1 are the closest prior art to date. 
Krebs discloses a surgical drape sheet 10 (fig. 1) comprising a sleeve fenestration 13 formed through a panel 11 (col. 2, lines 27-28), as well as a topmost layer 12 comprising a fenestration 14 that aligns with the sleeve fenestration 13 and has a size less than or equal to a size of the sleeve fenestration 13 (figs. 1-3 and col. 2, lines 24-28). Krebs’ drape 10 further comprises a film 15 removably attached to and covering the sleeve fenestration 13 (figs. 2 and 3 and col. 2, lines 54-57). However, Krebs is silent on the film being sandwiched directly between the panel and a liner and configured to be removed during use. There would further be no motivation to provide a liner as claimed and modify the film to be sandwiched directly between the panel and the liner and be configured to be removed during use, because this would require the panels 11 and 12 to be separated for removal of the film. Col. 3, lines 1-8 also state that the adhesive 17 between panels 11 and 12 provide a fluid-proof barrier. Modifying Krebs’ panels 11 and 12 to have a film sandwiched directly between the panels and be configured to be removed during use would make this fluid-proof barrier vulnerable to openings, since the liner would have to be removed and the adhesive resealed during use. Deconstructing Krebs’ drape to insert this sort of removable film would not occur to one of ordinary skill in the art. 
Baird discloses a drape 10 comprising a fenestration 18 formed through a panel 12 (fig. 6), and a topmost layer 28 comprising a fenestration (fig. 6, both panels 12 and 28 have commonly registering fenestrations 18). The drape 10 further comprises an incise film 36 sandwiched between the panels 12 and 28, as well as a liner 44. However, Baird is silent on the incise film 36 being configured to be removed during use, and there would be no motivation to modify the film 36 to be configured to be removed during use. Incise film 36 is sandwiched directly between panels 12 and 28 and, in order to be removed, would require these panels to be separated and reattached. Because incise films are used during surgery and cuts are made into the body through the films themselves, one of ordinary skill in the art would not modify this film to be removable in a way that would require separation of panels 12 and 28. 
Furthermore, no other reference to date has been found in the prior art that would be able to properly modify Krebs and/or Baird to address their deficiencies. Dependent claims 2-4 are allowed by virtue of their dependence on independent claim(s) 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bainbridge US 8,206,363 B2; Lofgren et al. US 3,989,040; Gingles et al. US 6,694,981 B1; Dowdy US 5,975,082.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Primary Examiner, Art Unit 3786